Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise marked “A” on the invoices consists of candlesticks and candelabras similar in all material respects to those the subject of Abstract 62036, except that they are wholly or in chief value of metal, the cláim at 22% percent under paragraph 397, as modified, supra, was sustained. The items marked “E,” stipulated to be the same as those the subject of Abstract 62036, except that they are plated with gold, were held dutiable at 32% percent under said paragraph 397, as modified, supra.